Exhibit 10.5



ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
FORM OF EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made, effective as of
the date set forth on Exhibit A hereto (the “Grant Date”), between ALERIS
CORPORATION, a Delaware corporation f/k/a Aleris Holding Company (together with
its successors and assigns) (the “Company”), and the person named on Exhibit A
hereto (the “Participant”). Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).
W I T N E S S E T H:
In consideration of the mutual promises and covenants made herein, and of the
Participant _______________ having ______ entered into
______________________________ (the “Employment Agreement”) with a subsidiary of
the Company effective as of _________, and of the mutual benefits to be derived
herefrom, the parties hereto agree as follows:
1.Grant of Restricted Stock Units. Subject to the provisions of this Agreement
and to the provisions of the Aleris Holding Company 2010 Equity Incentive Plan,
as amended, supplemented or otherwise modified from time to time (the “Plan”),
which is hereby incorporated by reference herein, to the extent set forth in
Section 15 below, the Company grants to the Participant as of the Grant Date the
number of Restricted Stock Units as set forth on Exhibit A hereto. Such
Restricted Stock Units shall be credited to a separate account maintained for
the Participant on the books of the Company (the “Account”). As of the Grant
Date, each Restricted Stock Unit credited to the Account shall correspond to one
share of Common Stock. Thereafter, each Restricted Stock Unit shall correspond
to such original share of Common Stock, plus any securities or other property
received in respect of such share (or such securities and property) by the
holders thereof (other than Dividend Equivalents paid under Section 5 below).
The Restricted Stock Units shall vest and settle as set forth in Sections 2 and
3 below, and shall be subject to adjustment as set forth in Section 6 below.
Subject to Section 15 below, this Agreement shall be construed in accordance
with the provisions of the Plan. If requested by the Company, as a condition
precedent to the settlement of the Restricted Stock Units pursuant to this
Agreement prior to the effectiveness of an initial public offering of the Common
Stock of the Company, the Participant shall execute the Stockholders Agreement,
if any, (unless the Participant has already done so) in which case the
Participant shall have all of the rights and obligations of a Stockholder (as
such term is defined in the Stockholders Agreement) described therein in respect
of any shares of Common Stock that are acquired by the Participant pursuant to
the settlement of the Restricted Stock Units. For periods prior to the
effectiveness of an initial public offering of the Common Stock of the Company,
any shares of Common Stock received by the Participant upon settlement of the
Restricted Stock Units shall be subject to all terms of the Stockholders
Agreement (without regard to whether or not the Participant is a party to the
Stockholders Agreement).






--------------------------------------------------------------------------------



2.    Terms and Conditions.
(a)    Time-Based Vesting. Subject to Section 3 of this Agreement, the
Restricted Stock Units shall vest as follows:
________________________________________
(b)    Change of Control. Notwithstanding Section 2(a) and subject to Section 3
of this Agreement, the Restricted Stock Units shall vest immediately upon a
Change of Control with respect to the smallest number of Restricted Stock Units
necessary to make the percentage representing the total vested portion of the
Restricted Stock Units granted under this Agreement (including after giving
effect to this sentence) at least equal to the percentage by which the Initial
Investors have reduced their combined Common Stock interest in the Company
(measured by the number of shares of the Company’s Common Stock acquired on the
Grant Date and still held immediately following the Change of Control as
compared to the number of shares of the Company’s Common Stock held as of the
Grant Date, in each case as adjusted for stock splits, stock dividends, and the
like); provided, however, that, if the Initial Investors’ combined Common Stock
interest in the Company is reduced by 75% or more (as measured above), then the
Restricted Stock Units shall vest in full. By way of example and for
illustration purposes only, if there is a Change of Control following the second
anniversary of the Grant Date when 66 2/3% of the Restricted Stock Units are
vested and the Initial Investors reduce their combined Common Stock interest in
the Company by 70%, then an additional 3 1/3% of the Restricted Stock Units
shall vest upon the Change of Control, and, subject to Section 11 of the Plan
and Section 6 of this Agreement, the remaining 30% of the Restricted Stock Units
shall continue to vest in accordance with Section 2(a) hereof. For purposes of
this Agreement, the terms “Initial Investors” and “Initial Investors and their
affiliates” as used in the Plan and in this Agreement, including, without
limitation, as applied to the “Change of Control” definition under the Plan, is
hereby modified so that such terms are understood to include only Oaktree
Capital Management, L.P. and its Affiliates and to exclude Apollo Management
VII, L.P. and its Affiliates.
(c)    Settlement. Within ten (10) business days following the vesting of any
Restricted Stock Units, subject to Section 6 of this Agreement, such Restricted
Stock Units shall be settled (and, upon such settlement, shall cease to be
credited to the Account) by the Company: (i) unless the Participant timely
provides the cash required for all withholding taxes, paying all withholding
taxes due in connection with such vesting and settlement and deducting from the
portion of the Account that corresponds to such Restricted Stock Units a
sufficient number of Restricted Stock Units (including fractional Restricted
Stock Units as necessary) such that the Fair Market Value of such deducted
Restricted Stock Units equals the withholding taxes due in connection with such
vesting and settlement; (ii) issuing to the Participant all securities and other
property credited to such portion of the Account after the deduction specified
in clause (i) (such securities, to the extent that they consist of Shares, the
“RSU Shares”); (iii) accumulating any fractional Shares in the Account until the
first subsequent vesting date on which a whole Share is able to be settled
pursuant to this Section 2(c); provided, that, if any fractional Share is not
settled within two and one-half (2 ½) months following the calendar year in
which they vested, such fractional share shall be forfeited; and, (iv) with
respect to the RSU Shares so issued, entering the Participant’s name as a
stockholder of record on the books of the Company. All securities delivered upon
any settlement of Restricted Stock Units shall, when delivered, (A) be duly
authorized, validly issued, fully paid and nonassessable, (B) be registered

2

--------------------------------------------------------------------------------



for sale, and for resale, under U.S., State and federal securities laws to the
extent that other securities of the same class are then so registered or
qualified and (C) be listed, or otherwise qualified, for trading on any
securities exchange or securities market on which securities of the same class
are then so listed or qualified.
3.    Termination of Employment.
(a)    Termination for Cause, without Good Reason, or due to death or
Disability. If the Participant’s employment under the Employment Agreement is
terminated by his employer at any time for Cause, or by the Participant without
Good Reason (as defined in the Employment Agreement), or due to the
Participant’s death or Disability, the unvested Restricted Stock Units shall be
forfeited without further consideration therefor. For avoidance of doubt, vested
Restricted Stock Units, and any distributions previously made in respect of
Restricted Stock Units, shall be wholly non-forfeitable except as otherwise
expressly provided in this Agreement or in the Employment Agreement; provided
that the foregoing shall not in any way limit any other rights that either party
may have with respect to the other party.
(b)    Termination without Cause or for Good Reason. If the Participant’s
employment under the Employment Agreement is terminated by his employer not for
Cause (including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Participant with Good Reason, 33 1/3% of the unvested Restricted Stock Units in
the Account on the Date of Termination (as defined in the Employment Agreement)
shall become vested as of such date, and all vested Restricted Stock Units shall
be settled in accordance with Section 2(c). Notwithstanding the foregoing, if
the Participant’s employment under the Employment Agreement is terminated by his
employer not for Cause or by the Participant with Good Reason, in each case, in
anticipation of or within twelve (12) months following a Change of Control, all
of the Restricted Stock Units shall become one hundred percent (100%) vested as
of the Date of Termination. For purposes of this Section 3(b), a termination of
employment will be deemed to be “in anticipation of” a Change of Control if such
termination (or the Good Reason event giving rise to such termination) is done
by the Company or any Subsidiary or Affiliate with the principal purpose of
avoiding or evading its compensation obligations that would arise upon a
termination following a Change of Control.
(c)    Nothing in this Agreement or the Plan shall confer upon the Participant
any right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to terminate the Participant’s
employment or service at any time and for any reason.
4.    Nontransferability of the Restricted Stock Units. The Restricted Stock
Units granted hereunder may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner by the Participant (other than, in the
event of the Participant’s death, by will or the applicable laws of descent and
distribution) and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance in violation of this Section 4 shall be void and
unenforceable against the Company or any Subsidiary or Affiliate. Any permitted
transfer of the Restricted Stock Units by will or the laws of descent and
distribution shall not be

3

--------------------------------------------------------------------------------



effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
reasonably deem necessary to establish the validity of the transfer, the
acceptance by the transferee or transferees of the terms and conditions of the
Plan and this Agreement and the agreement to be bound by the acknowledgments
made by the Participant in connection with the grant of the Restricted Stock
Units.
5.    Rights as a Stockholder; Dividend Equivalents. The Participant shall have
no rights as a stockholder, including, without limitation, the right to vote,
with respect to the Restricted Stock Units until the date when the issuance of
the RSU Shares to the Participant is entered upon the records of the Company or
the duly authorized transfer agent of the Company, except as set forth in the
immediately succeeding sentence. Notwithstanding the foregoing, the Participant
shall be entitled to “Dividend Equivalent Rights” (as defined in the Plan on the
Grant Date) on the Restricted Stock Units.
6.    Adjustment in the Event of Change in Stock; Change of Control.
(a)    In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, split-up, combination, modification of securities,
exchange of securities, liquidation, dissolution, share split, reverse share
split, distribution of securities or other property (other than distributions
for which Dividend Equivalent Rights are provided) in respect of securities or
other property to which a Restricted Share Unit then corresponds, or other
change in corporate structure or capitalization affecting the rights or value of
the securities and property to which a Restricted Share Unit then corresponds,
the Committee shall promptly make equitable and appropriate adjustment(s) in the
number and/or kind of the securities and/or property to which a Restricted Share
Unit corresponds, and/or the other terms and conditions that apply to a
Restricted Share Unit, so as to avoid dilution or enlargement of the benefits or
potential benefits represented by a Restricted Share Unit. Any determination
made by the Committee regarding any adjustment will, to the extent reasonable
and made in good faith, be final and conclusive.
(b)    Effective upon a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governmental agency or self-regulatory body and without in any way limiting the
extent of Section 6(a), the Committee is authorized (but not obligated) to make
the following adjustments (or any combination thereof) to the terms and
conditions of outstanding Restricted Stock Units:
(i)    the continuation or assumption of the outstanding Restricted Stock Units
by the Company (if it is the surviving corporation), by the surviving
corporation, or by any direct or indirect parent of either, in a manner
consistent with Section 6(a);
(ii)    the substitution by the surviving corporation, or by any direct or
indirect parent thereof, of restricted stock unit awards with substantially the
same terms as the Restricted Stock Units that are being replaced, in a manner
consistent with Section 6(a);

4

--------------------------------------------------------------------------------



(iii)    the acceleration of the vesting of the outstanding Restricted Stock
Units so that they are fully vested immediately prior to or as of the date of
the Change of Control; or
(iv)    the cancellation of all or any portion of the outstanding Restricted
Stock Units in exchange for a cash payment, and/or such other property (if any)
as is paid as consideration to holders of Shares in the Change of Control,
having an aggregate Fair Market Value equal to the Fair Market Value of the
securities or other property then subject to such outstanding Restricted Stock
Units or portion thereof being cancelled.
(c)    Except as expressly provided in the Plan or this Agreement, the
Participant shall not have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or this Agreement, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares or amount
of other property subject to this Agreement.
(d)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
no adjustment shall be made to the Restricted Stock Units that would cause any
Restricted Stock Unit to be treated as “deferred compensation” for purposes of
Section 409A of the Code.
7.    General Assets. Nothing contained in the Plan or this Agreement and no
action taken pursuant to their provisions, shall be construed to create a trust
of any kind, nor any fiduciary relationship between the Company or any
Subsidiary or Affiliate, on the one hand, and the Participant, the Participant’s
beneficiary or legal representative or any other person, on the other. To the
extent that any person acquires a right to receive payments or other property
from the Company under the Plan or this Agreement, including the right to
receive payments or other property based on Restricted Stock Units credited in
the Participant’s Account, such right shall be no greater than the rights of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company, and all amounts and
property credited to the Account under this Agreement shall continue for all
purposes to be part of the general assets of the Company.
8.    Responsibility for Taxes. Except to the extent otherwise provided in
certain circumstances that apply with respect to the settlement of the
Restricted Stock Units in Section 2(c) above, the Participant shall be solely
responsible for all taxes imposed on the Participant (including, without
limitation, applicable federal, state, provincial, territorial, local or foreign
income, social security, estate or excise taxes) that may be payable as a result
of the Participant’s participation in the Plan or as a result of the grant,
vesting, or settlement of the Restricted Stock Units and/or the sale,
disposition or transfer of any RSU Shares, excluding, however, for avoidance of
doubt, the employer’s portion of any such taxes.

5

--------------------------------------------------------------------------------



9.    Government Regulations and Stop-Transfer Orders.    
(a)    Government and Other Regulations. RSU Shares shall not be issued unless
the issuance and delivery of such RSU Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the Exchange
Act, the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
Except as otherwise provided in this Agreement, the Company shall not be
obligated to file any registration statement under any applicable securities
laws to permit the purchase or issuance of any RSU Shares, and, accordingly, any
certificates for RSU Shares may have an appropriate legend or statement of
applicable restrictions endorsed thereon. If the Company reasonably deems it
necessary to ensure that the issuance of RSU Shares is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company reasonably determines necessary or
appropriate to satisfy such requirements.
(b)    As a condition to the settlement of the Restricted Stock Units, upon
reasonable request by the Company, the Participant will be required to
represent, warrant and covenant as follows:
(i)    The Participant is acquiring the RSU Shares for his own account and not
with a view to, or for sale in connection with, any distribution of the RSU
Shares in violation of the Securities Act or any rule or regulation under the
Securities Act or in violation of any applicable state securities law.
(ii)    The Participant has had such opportunity as he has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit him to evaluate the merits and risks of his investment in the Company.
(iii)    The Participant has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
RSU Shares and to make an informed investment decision with respect to such
investment.
(iv)    The Participant can afford the complete loss of the value of the RSU
Shares and is able to bear the economic risk of holding such RSU Shares for an
indefinite period.
(v)    The Participant understands that, until the effectiveness of an initial
public offering of the Common Stock of the Company, (I) the RSU Shares have not
been registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the RSU Shares
cannot be sold, transferred or otherwise disposed of unless they are
subsequently registered under the Securities Act or an exemption from
registration is then available; and (III) there is now no registration statement
on file with the Securities and Exchange Commission with respect to the RSU
Shares and there is no commitment on the part of the Company to make any such
filing.
(vi)    In addition, upon the settlement of the Restricted Stock Units, and as a
condition thereof, the Participant will make or enter into such other written

6

--------------------------------------------------------------------------------



representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
(c)    Stop-Transfer Notices. Until the effectiveness of an initial public
offering of the Common Stock of the Company, the Participant agrees that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect on its own records.
(d)    Refusal to Transfer. Until the effectiveness of an initial public
offering of the Common Stock of the Company, the Company shall not be required
(i) to transfer in its books any RSU Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such RSU Shares or to accord the right to vote or receive
dividends, if applicable, to any purchaser or other transferee to whom such RSU
Shares shall have been so transferred.
10.    Tax Reporting.
(a)    Upon the settlement of the Restricted Stock Units in accordance with
Section 2(c) of this Agreement, the Participant shall recognize taxable income
in respect of the RSU Shares, and the Company shall report such taxable income
to the appropriate taxing authorities as it determines to be necessary and
appropriate.
(b)    Prior to the effectiveness of an initial public offering of the Common
Stock of the Company, for purposes of this Agreement, “Fair Market Value”, as of
any date, shall mean fair market value as of such date determined without
discount for lack of liquidity, lack of control, minority status, contractual
restrictions or the like, provided that, when used in respect of Shares, for so
long as (i) the Shares are not listed on a national securities exchange,
(ii) the Shares are not quoted in an inter-dealer quotation system on a last
sale basis and (iii) Oaktree Capital Management, L.P. or any of its affiliates
(collectively, “Oaktree”) are holding Shares, then, other than in the context of
a Change of Control, the Fair Market Value of such Shares shall be as determined
using the same methodology that was used for the then-most-recent determination
of the value of Shares reported by Oaktree to its investors; and provided
further that: for securities that are listed on a national securities exchange,
“Fair Market Value”, as of any date, shall mean the closing sale price reported
as having occurred on the primary exchange on which the security is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which a sale was reported; and, for securities that are not
listed on any national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, “Fair Market Value”, as of any date,
shall mean the average between the closing bid price and ask price reported on
such date, or, if there is no such sale on that date, then on the last preceding
date on which a sale was reported. For the avoidance of doubt, the foregoing
valuation approach shall not be interpreted to provide the Participant with a
compensatory benefit but rather is intended by the parties to promote
consistency in making determinations of the fair market value of Shares.
Following the effectiveness of an initial public offering of the Common Stock of
the Company, for purposes of this Agreement, “Fair Market Value” shall have the
meaning ascribed to it in the Plan.

7

--------------------------------------------------------------------------------



11.    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Participant (i) materially violates the restrictive covenants in the
Participant’s Employment Agreement relating to non-competition, non-solicitation
or non-disclosure or (ii) engages in fraud or other willful misconduct that
contributes materially to any significant financial restatement or material
loss, the Committee may, at any time up to six months after learning of such
conduct, cancel the Restricted Stock Units or require the Participant to forfeit
to the Company the RSU Shares or to repay to the Company the after-tax value
realized on the sale of the RSU Shares; provided, however, that, except in cases
where the Participant’s conduct was willful or where injury to the Company or
the Affiliates cannot be cured, the Participant shall be provided a fifteen (15)
day cure period to cease and to cure the conduct described in clause (i) of this
Section 11. All vested Restricted Stock Units, and all distributions and other
proceeds received in respect of the Restricted Stock Units, shall be wholly
non-forfeitable except as expressly set forth in this Agreement or the
Employment Agreement; provided that the foregoing shall not in any way limit any
other rights that either party may have with respect to the other party.
12.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Participant:
To the address specified in Exhibit A hereto or to any updated address filed by
the Executive with the Company.



If to the Company:    Aleris Corporation
    25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
                    Attention: Christopher R. Clegg

or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 12. Notice and
communications shall be effective when actually received by the addressee.
13.    Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Restricted Stock Units pursuant to this Agreement shall
restrict in any way the adoption of any amendment, supplement or other
modification of the Stockholders Agreement, if any, in accordance with the terms
of such agreement.
14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state.

8

--------------------------------------------------------------------------------



15.    Restricted Stock Units Subject to the Plan. By entering into this
Agreement, the Participant agrees and acknowledges that (i) the Participant has
received and read a copy of the Plan as in effect on the date hereof, and
(ii) the Restricted Stock Units are subject to the Plan, and (iii) the RSU
Shares are subject to the terms of the Stockholders Agreement. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan or the Stockholders Agreement, the terms and provisions
of the Stockholders Agreement and then in descending order this Agreement and
the Plan shall prevail. No amendment to the Plan or this Agreement that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Participant’s rights under this Agreement shall be effective as to
this Agreement without the Participant’s prior written consent; provided,
however, the Committee may amend the Plan and this Agreement to the extent
necessary to comply with the applicable law.
Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 15 shall be revised to
read as follows: “Restricted Stock Units Subject to the Plan. By entering into
this Agreement, the Participant agrees and acknowledges that (i) the Participant
has received and read a copy of the Plan as in effect on the date hereof, and
(ii) the Restricted Stock Units are subject to the Plan. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan, the terms and provisions of this Agreement shall
prevail. No amendment to the Plan or this Agreement that is inconsistent with
the express terms of this Agreement and that adversely affects any of the
Participant’s rights under this Agreement shall be effective as to this
Agreement without the Participant’s prior written consent; provided, however,
the Committee may amend the Plan and this Agreement to the extent necessary to
comply with the applicable law.”
16.    Certain Specific Acknowledgments; Dispute Resolution. The Company
represents and acknowledges that it has secured the approval of any person or
body whose approval is necessary as of the Grant Date for it to enter into this
Agreement and perform its obligations under it, and that upon execution and
delivery of the Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally. Any dispute arising under or relating to this Agreement shall
be resolved in accordance with Section 11(i) of the Employment Agreement.
17.    Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Participant pursuant to Section 4 of this Agreement. This Agreement
embodies the complete agreement and understanding among the parties hereto and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties hereto, written or oral, which may have related to the
subject matter hereof in any way.
18.    Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.

9

--------------------------------------------------------------------------------



19.    Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Participant, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of any provision of this Agreement.
20.    Code Section 409A. To the extent applicable, notwithstanding anything
herein to the contrary, this Agreement and the Restricted Stock Units issued
hereunder are intended not to be governed by or to be in compliance with
Section 409A of the Code. To the extent applicable, this Agreement and the
Restricted Stock Units shall be interpreted in accordance with Section 409A of
the Code and Department of Treasury regulations and other interpretative
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the Grant Date.
21.    Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.
22.    No Retention Rights; No Right to Incentive Award. Nothing in the Plan or
this Agreement shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary or Affiliate
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate his Service at any time and for
any reason, with or without Cause. The Committee’s granting of the Restricted
Stock Units or other Award to the Participant shall neither require the
Committee to grant Restricted Stock Units or other Award to the Participant or
any other Participant in the Plan or other person at any time nor preclude the
Committee from making subsequent grants to the Participant or any other
Participant in the Plan or other person.
23.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]



10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

 
ALERIS CORPORATION
 
 
 
By:                                                              
 
 
 
 
 
                                                                                                                            
 
Participant:
 
Date:


[Signature Page To Executive Restricted Stock Unit Agreement]



--------------------------------------------------------------------------------



Exhibit A to
Form of Executive Restricted Stock Unit Agreement
Aleris Corporation




Date of Restricted Stock Unit Grant:    ________________
    
Name and Address of Participant:    ________________    
At the last known address in the Company’s personnel records


Number of Shares of Common Stock
Subject to Restricted Stock Unit:    ________________









A-1

